Citation Nr: 1728162	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-53 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1952 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico, which denied the Veteran's claim of entitlement to TDIU benefits.  This case is currently under the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT


The Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation. 
 

CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

TDIU

The Veteran contends that he is entitled to TDIU benefits.  After reviewing the evidence of record, the Board finds that TDIU benefits are warranted.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether the schedular threshold is met, disabilities resulting from common etiology or affecting a single body system are considered one disability.  38 C.F.R. § 4.16 (a).

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Throughout the period on appeal, service connection has been in effect for cold residuals of the bilateral lower extremities, each rated 30 percent disabling; osteoarthritis of the bilateral knee, each rated 10 percent disabling; and bilateral Achilles tendinitis, each rated 10 percent disabling.  All of the Veteran's service-connected disabilities were caused be in-service exposure to extreme cold weather.  The service-connected disabilities are the result of a common etiology and are considered a single disability.  Therefore, the schedular requirements for entitlement to TDIU are met.  

An April 2009 VA psychiatric examination report indicated that the Veteran obtained a General Educational Development (GED) certificate.  Prior to the military he worked in farming.  He reported that he started vocational school, but did not complete the program.  He was previously employed as a waiter, but retired in 1972 due to back surgery.  
During an August 2010 VA examination, the Veteran reported swollen feet, loss of hair, and fungal infections.  His symptoms also included pain, numbness, tingling, weakness, decreased sensations, abnormal color, nail abnormalities, and thinning skin.  A radiographic report revealed an impression of calcaneal spurs, degenerative changes, and soft tissue calcification at the first metatarsophalangeal joint.  The diagnosis was cold injury residuals of the bilateral lower extremities.  The examiner stated that the his cold injury residuals impacted his occupational activities due to decreased mobility, problems with lifting and carrying, weakness or fatigue, and decreased strength in the lower extremities.  The examiner also found that the cold residuals severely impacted any usual daily activities that required ambulation.  

The Veteran was afforded a VA examination in September 2014 to evaluate his knees and ankles.  He reported stiffness and pain.  The VA examiner noted flare-ups, functional loss, and pain.  The examiner opined that the Veteran's bilateral knee and ankle disabilities did not impact his ability to work.  

During a January 2016 VA examination, the Veteran reported that his bilateral knee pain was worse in the mornings and at night.  He stated that his knees felt better during the day when he walked around the house.  His cold injury residuals were manifested by arthralgia, cold sensitivity, hyperhidrosis, numbness, locally impaired sensation, and nail abnormalities.  He also reported heel area pain, dry skin, deformed toenails, and tingling.  The examiner noted that the Veteran constantly used a cane.  The examiner found that his knee disorder and cold injury residuals impacted his ability to work in jobs that required prolonged standing, walking long distances, and heavy pushing or lifting.  

The Veteran's cold injury residuals were evaluated again in May 2016.  He reported edema, swelling, pain, atrophy, dry skin, and tingling.  The examiner noted that his symptoms also included arthralgia, cold sensitivity, hyperhidrosis, numbness, locally impaired sensation, and nail abnormalities.  The Veteran regularly used a cane as a normal mode of locomotion.  The examiner stated that his cold injury residuals did not impact his ability to work. 

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  As noted above, the August 2010 VA examiner stated that his cold injury residuals would impact his ability to work as a result of his decreased mobility, problems with lifting and carrying, weakness or fatigue, and decreased strength in the lower extremities.  Furthermore, his cold residuals severely impacted any daily activity that required ambulation.  The January 2016 VA examiner found that his service-connected disabilities would not allow him to work in any job that involved prolonged standing, walking long distances, or heavy pushing/lifting.  The January 2016 and May 2016 VA examiners also noted that the Veteran regularly or constantly used a cane.  

The Veteran obtained a GED certificate and was last employed as a waiter in the 1970s.  His duties as a waiter would likely require a significant amount of walking, standing, and lifting.  Additionally, the Veteran reported that he constantly used a cane, which would make it difficult to fulfill the duties required to be a waiter.  Furthermore, the Veteran does not have the educational and employment experience required to qualify him for sedentary employment.  The finding of an inability of obtain or maintain substantially gainful employment is a finding of fact and not a medical opinion.  Therefore, despite the previous findings by the September 2014 and May 2016 VA examiners, the Board finds sufficient facts of record to suggest that it is at least as likely as not that this particular Veteran is unable to sustain substantially gainful employment as a result of service-connected disability.  

The Board acknowledges the notations in the record indicating that the Veteran retired due to his nonservice-connected back disability, however, without consideration of his nonservice-connected back disability, his service-connected disabilities still render him unable to sustain substantially gainful employment.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to service-connected disabilities.  Accordingly, entitlement to a total disability rating based on individual unemployability is warranted.  


ORDER

Entitlement to TDIU benefits is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


